DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments, and/or Claims
	Applicant’s response of 19 May 2021 is acknowledged. Claims 48, 52, 71, 75, and 76 have been amended and the amendments made of record. Claims 68 and 70 have been cancelled. Claims 2, 16-36, 40-45, 47, 49, 59-61, 63, 65-67, 69 and 72 are withdrawn. Claims 1-67, 69, and 71-76 are pending. Claims 1, 3-15, 37-39, 46, 48, 50-58, 62, 64, 71, and 73-76 are pending and under examination. 
Withdrawn Objections
	The objections to claims 48, 52, 75, and 76 previously of record have been addressed by the applicant’s amendment of the claims. The objections to claims 48, 52, 75, and 76 previously of record are hereby withdrawn. 
	The objections to the disclosure previously of record have been addressed by applicant’s amendment of the disclosure. The objections to the disclosure previously of record are hereby withdrawn. 
Withdrawn Rejections
	The rejection of claim 68 under 35 U.S.C. 112(a), written description grounds has been rendered moot by the cancellation of claim 68. The rejection of claim 68 under 35 U.S.C. 112(a), written description grounds is hereby withdrawn. 
	The rejections of claim 70 under 35 U.S.C. 112(d) and 35 U.S.C. 103 grounds previously of record has been rendered moot by the cancellation of claim 70. The rejections of claim 70 under 35 U.S.C. 112(d) and 35 U.S.C. 103 grounds previously of record are hereby withdrawn. 

Maintained Rejections
	The rejections of claims 1, 3-15, 37-39, 46, 48, 50-58, 62, 64, and 73-76 under 35 U.S.C. 103 grounds previously of record are maintained. The rejection of claim 71 under 35 U.S.C. 103 is maintained in modified form. The modified rejection of claim 71 is due to applicant’s amendment of claim 71.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 12-15, 37, and 73-76 remain rejected under 35 U.S.C. 103 as being unpatentable over Chen et al in WO 2015/106269 (cited on IDS of 6 March 2020; hereafter Chen) in view of Distel et al in British Journal of Rheumatology 1996;35 (suppl. 1):68-77 (cited in action of 30 November 2020; hereafter Distel).
	Regarding claim 1, Chen discloses rapid-acting insulin and insulin analogue formulations
(Abstract). Chen further discloses wherein the pharmaceutical composition contains a preservative in embodiments (p. 29, lines 1-5). Chen further discloses wherein the composition may include one or more anti-inflammatory agents, stating that it is believed anti-inflammatory agents reduce cellular immune response and consequently limit the production of oxidative enzymes, cytokines, and insulin-degrading proteases near the infusion site, the accumulation of cellular debris, as well as the formation of connective tissue capsules around infusion catheters, while facilitating local vasodilation (p. 23, line
29 through p. 24, line 6). Chen further discloses a list of agents that may have these effects, which comprises meloxicam (p. 24, line 16). Chen does not teach wherein the anti-inflammatory with vasodilating and other effects is particularly meloxicam.
Distel discloses the superiority of meloxicam to comparator non-steroidal anti-inflammatory
(NSAID) drugs in terms of a variety of GI-related side effects at 7.5 and 15 mg doses (abstract), and further discloses that GI-related side effects can be a serious issue in NSAID patients (p. 68, 1st Column,
1st Paragraph).
	It would have been obvious to one of ordinary skill in the art before the time of filing to have modified Chen’s teaching of a pharmaceutical composition containing an insulin, a preservative, and one or more anti-inflammatory agents, to have particularly selected meloxicam as taught by Distel, in view of Distel's teaching of meloxicam's favorable side effect profile.

	Regarding claim 12-15, Chen further discloses m-cresol as part of a list of stabilizing agents for insulin formulations (p. 21, line 13). More particularly, Chen discloses examples of formulations of T- 0339 with EDTA and/or citrate, and wherein the formulations contained 50 mM Tris, 3.2 mg/ml m-cresol, and glycerin (p. 53, lines 1-11), such that Chen further discloses wherein m-cresol is present at
3.2 mg/ml. Chen writes that the formulations "consisted" of Tris, m-cresol, and glycerin, but based on context it is evident that there are other formulation ingredients such as T-0339 and EDTA and/or citrate present (seep. 53, lines 1-11, also Figure 16, drawing sheet 16, indicating T-0339 is a type of monomeric insulin). 3.2 mg/ml is between about 2.5 mg/ml and about 3.8 mg/ml (as claimed in claim 13), between about 3.0 mg/ml and about 3.5 mg/ml (as claimed in claim 14), and about 3.15 mg/ml (as claimed in claim 15, and interpreted as plus or minus 10% of 3.15 mg/ml, in line with the definition of "about" given in the specification (p. 4, line 1)).
	Regarding claim 37, as described in the claim 1 rejection above, Chen in further view of Distel teaches wherein the agent is particularly meloxicam. 
	Regarding claims 73-76, Chen further teaches wherein the pharmaceutical composition of Chen is provided in prefilled insulin pumps, or single or multiple dose vials or cartridges (p. 19, lines 1-10), and further wherein an insulin pump performs continuous subcutaneous insulin infusion (p. 8, lines 22-25). Where a vial or cartridge contains multiple doses, it will be appreciated that the vial or cartridge is a multi-use vial or cartridge. It will also be appreciated that the insulin pumps, vials, and cartridges disclosed by Chen are articles of manufacture. 
	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Distel as applied to claim 1 above, and further in view of Pohl et al in Journal of Diabetes Science and Technology, Volume 6, Issue 4, July 2012 (cited in action of 30 November 2020; hereafter Pohl). 
	Regarding claim 4, as described above, the composition of claim 1 is obvious over Chen and Distel. Chen further teaches that more rapid pharmacokinetics are an enhanced pharmaceutical property for insulin and insulin analogues (p. 32, lines 12-16), such that it would be recognized that more rapid pharmacokinetics can be a desirable feature in insulin and insulin analogues. Chen and Distel do not teach wherein the insulin is ultra-rapid-acting insulin.
	Pohl discloses an insulin formulation comprising chelating agent, EDTA, in conjunction with citric acid or its salt, in order to sequester zinc, thereby destabilizing the hexamer, resulting in an ultra-rapid onset of action (p. 756, 1st Column, 3rd Paragraph).
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the composition of Chen and Distel, such that the composition is a ultra-rapid-acting insulin formulation as taught by Pohl, in view of Chen's teaching that more rapid pharmacokinetics are an enhanced pharmaceutical property for insulin and insulin analogues.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Distel as applied to claim 1 above, and further in view of Wilde and McTavish in Drugs 1997 Oct; 54 (4): 597-614 (cited in action of 30 November 2020; hereafter Wilde). 
Regarding claim 5, as described above, the composition of claim 1 is obvious over Chen and Distel. Chen further teaches that more rapid pharmacokinetics are an enhanced pharmaceutical property for insulin and insulin analogues (p. 32, lines 12-16). Chen and Distel do not teach wherein the insulin is insulin lispro. 
Wilde discloses lispro has a more rapid onset than human regular insulin, with similar or lower glucose excursion after meals compared with human regular insulin (Summary, p. 598 1st and 3rd paragraphs).
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the composition of Chen and Distel by using insulin lispro, in view of Wilde's disclosure that .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Distel as applied to claim 1 above, and further in view of Ladisch and Kohlmann in Biotechnol. Prog. 1992, 8, 469-478 (cited in action of 30 November 2020; hereafter Ladisch). 
Regarding claim 6, as described above, the composition of claim 1 on which claim 6 depends is obvious over Chen and Distel. Chen and Distel do not teach particularly wherein the insulin is human insulin.
Ladisch teaches that recombinant human insulin is less likely to cause immunological reactions during therapeutic use than animal-derived insulin (p. 470, 2nd Column, 1st Paragraph). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the composition of Chen and Distel by particularly using human insulin, in view of Ladisch's teaching that recombinant human insulin is less likely to cause immunological reactions during therapeutic use than animal-derived insulin.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Distel as applied to claim 1 and as further evidenced by Korsatko et al in Clin Drug Investig (2013) 33:515-521 (cited in action of 30 November 2020; hereafter Korsatko). 
Regarding claims 7-11, Chen in view of Distel teaches the composition of claim 1, as described above. Chen further teaches that commercial insulin formulations at 100 IU/ml (i.e., U100), are composed of hexamers with two zinc atoms that stabilize the molecular assembly and its component monomeric units (p. 9, lines 19-22). Chen further discloses that the monomeric insulin analogue of Chen can be formulated at 100 IU/ml, or at a greater concentration, without significant fibril formation or chemical degradation (p. 11, line 30 through p. 12, line 3). In view of the above, Chen discloses insulin formulation at 100 IU/ml. Korsatko discloses that 100 U/ml is equivalent to U100 (p. 516, 2nd Paragraph), .
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Distel as applied to claims 1 and 37 above, and further in view of Girod et al in Neuropharmacology 42 (2002) 428-436 (cited in action of 30 November 2020; hereafter Girod). 
Regarding claim 38, the compositions of claims 1 and 37 are obvious over Chen and Distel, as described above. Chen and Distel do not teach wherein the meloxicam is at a concentration of about 0.015 mg/ml to about 5.0 mg/ml.
Girod, related art in the field of meloxicam co-administered with another drug discloses treatment of piglets with meloxicam 0.3 mg/kg by IV prevented vomiting for some piglets undergoing cisplatin administration (abstract). Girod further discloses that animals treated with meloxicam at concentrations greater than 0.1 mg/kg (which would include 0.3 mg/kg) were administered meloxicam at a concentration of 1 mg/ml (p. 430, Table 1 caption under table). Girod further discloses that the COX inhibitors of the study of Girod were administered at doses shown to have anti-inflammatory effects in various in vivo animal models (p. 430, 1'1 Column, 1'1 Paragraph). Girod further discloses that experimental inflammation has been implicated in vomiting in a piglet model before (p. 432, 2nd Column, 3rd Paragraph of section “Discussion”), such that it would be recognized that the meloxicam administered by Girod is treating an inflammation-related condition at a dose previously shown to have anti-inflammatory effects. 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the teaching of Chen and Distel, by particularly formulating with 1mg/mL meloxicam, in view of Girod’s disclosure that IV administration at this concentration was effective at treating an inflammation-related condition, in further view of Chen and Distel's suggestion of administration of meloxicam specifically for its anti-inflammatory effects (as described in claim 1 rejection, above).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Distel and Girod as applied to claims 1, 37, and 38 above, and further in view of Boehringer Ingelheim in “Freedom of Information Summary: New Animal Drug Application", File Number NADA 141-219 [online] [2012 archived version downloaded from web.archive.org/web/20120106220352/https://www.fda.gov/downloads/AnimalVeterinary/Products/ApprovedAnimalDrugProducts/FOIADrugSummaries/ucm118026.pdf] (cited in action of 30 November 2020; hereafter Boehringer Ingelheim), and further in view of Robinson et al in “Guidance on dose level selection for regulatory general toxicology studies for pharmaceuticals”, Laboratory Animal Science Association, 2009 (cited in action of 30 November 2020; hereafter Robinson). 
Regarding claim 39, the compositions of claims 1 and 37 are obvious over Chen and Distel, as described above, and claim 38, on which claim 39 depends, is obvious over Chen, Distel, and Girod, with the combined teaching of Chen, Distel, and Girod teaching meloxicam at 1 mg/ml. Chen, Distel, and Girod do not teach wherein the meloxicam is present at a concentration of about 1.5 mg/ml to about 3.0 mg/ml.
Boehringer lngelheim discloses that 5 mg/ml administration of meloxicam by injection is safe and effective for the control of pain and inflammation associated with osteoarthritis in dogs (p. 16, section 5 "Agency Conclusions", 1st Paragraph).
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified Chen, Distel, and Girod's teaching of a pharmaceutical composition comprising insulin, a preservative, and anti-inflammatory meloxicam at 1.0 mg/ml, to have also formulated between 1.5 mg/ml and 3.0 mg/ml, in view of Boehringer lngelheim's disclosure of safe and effective treatment of inflammation at a concentration above this range, 5.0 mg/ml, because this is a routine optimization within prior art conditions. MPEP 2144.05(11)(A) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless 
Claims 46, 48, 53-54, 56-58 and 62 remain rejected and claim 71 remains rejected in modified form under 35 U.S.C. 103 as being unpatentable over Chen, Distel, and Wilde, as evidenced by Kerr et al in Journal of Diabetes Science and Technology, Volume 7, Issue 6, November 2013, pp. 1595-1606 (cited in action of 30 November 2020; hereafter Kerr), and as further evidenced in “Atomic Masses” [online][2014 archived version accessed on 11/18/20 from web.archive.org/web/20140228233854/https://www.angelo.edu/faculty/kboudrea/periodic/structure_mass.htm] (cited in action of 30 November 2020; hereafter Angelo). The modified rejection of claim 71 is due to applicant’s amendment of claim 71. 
Regarding claim 46, Chen discloses rapid-acting insulin and insulin analogue formulations (Abstract). Chen further discloses wherein the pharmaceutical composition contains a preservative in embodiments (p. 29, lines 1-5). Chen further discloses wherein the composition may include one or more anti-inflammatory agents, stating that it is believed anti-inflammatory agents reduce cellular immune response and consequently limit the production of oxidative enzymes, cytokines, and insulin-degrading proteases near the infusion site, the accumulation of cellular debris, as well as the formation of connective tissue capsules around infusion catheters, while facilitating local vasodilation (p. 23, line 29 through p. 24, line 6). Chen further discloses a list of agents that may have these effects, which comprises meloxicam (p. 24, line 16). Chen teaches that currently available insulin products are typically formulated with zinc to avoid the problem of amyloid fibril formation (p. 2, lines 12-16). Chen further teaches that more rapid pharmacokinetics are an enhanced pharmaceutical property for insulin and insulin analogues (p. 32, lines 12-16). Chen does not teach wherein the anti-inflammatory with vasodilating and other effects is particularly meloxicam. Chen also does not teach wherein zinc is present in a concentration from about 0.2 mM to about 1 mM.
Distel discloses the superiority of meloxicam to comparator non-steroidal anti-inflammatory (NSAID) drugs in terms of a variety of GI-related side effects at 7.5 and 15 mg doses (abstract), and further discloses that GI-related side effects can be a serious issue in NSAID patients (p. 68, 1st Column,
1st Paragraph).
	Wilde discloses lispro has a more rapid onset than human regular insulin, with similar or lower glucose excursion after meals compared with human regular insulin (Summary, p. 598 1st and 3rd paragraphs).

Angelo discloses that the atomic mass in amu is equivalent to the mass in grams of one mole of an element (p. 1, bottom paragraph). Angelo further discloses that the atomic mass of zinc in amu or g/mol is 65.38 (p. 3, 5th row).
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the preservative-comprising insulin composition of Chen by specifically using meloxicam as taught by Distel, in view of the disclosed advantage of its comparatively low side effect profile. It would have been obvious to one of ordinary skill in the art before the time of filing to have further modified the composition of Chen and Distel by specifically using insulin lispro, in view of Wilde's disclosure that lispro has more rapid onset than human regular insulin, and Chen's disclosure that more rapid pharmacokinetics constitutes an enhanced pharmaceutical property in the context of insulin therapy. Based on the disclosure of Kerr, Lispro contains zinc at a concentration of 19.7 μg/ml. Based on the atomic mass of zinc disclosed by Angelo, this concentration can be converted to mM as follows:
                
                    
                        
                            19.7
                            μ
                            g
                        
                        
                            m
                            l
                        
                    
                    *
                     
                    
                        
                            1
                             
                            g
                        
                        
                            1,000,000
                             
                            μ
                            g
                        
                    
                    *
                     
                    
                        
                            1000
                             
                            m
                            l
                        
                        
                            l
                        
                    
                    *
                    
                        
                            1
                             
                            m
                            o
                            l
                        
                        
                            65.38
                             
                            g
                        
                    
                    =
                    0.000301
                    
                        
                            m
                            o
                            l
                        
                        
                            l
                        
                    
                    =
                    0.301
                     
                    
                        
                            m
                            m
                            o
                            l
                        
                        
                            l
                        
                    
                    =
                    0.301
                     
                    m
                    M
                     
                
            
which is between about 0.2 mM and about 1 mM. 
	Regarding claim 48, Chen further discloses wherein the pharmaceutical composition of Chen comprises a surfactant (p. 20, line 2). 
	Regarding claim 53, Chen further discloses wherein the insulin is a rapid-acting insulin (abstract, also p. 9, lines 28-29). 
	Regarding claim 54, as described in the claim 46 rejection above, Chen in view of Distel and Wilde teaches wherein the insulin is insulin lispro. 
	Regarding claims 56-58, Chen further discloses m-cresol as part of a list of stabilizing agents for insulin formulations (p. 21, line 13). More particularly, Chen discloses examples of formulations of T-

3.2 mg/ml. Chen writes that the formulations "consisted" of Tris, m-cresol, and glycerin, but based on context it is evident that there are other formulation ingredients such as T-0339 and EDTA and/or citrate present (seep. 53, lines 1-11, also Figure 16, drawing sheet 16, indicating T-0339 is a type of monomeric insulin). 3.2 is between about 2.5 mg/ml and about 3.8 mg/ml (as claimed in claim 57), and about 3.15 mg/ml (as claimed in claim 58s, and interpreted as plus or minus 10% of 3.15 mg/ml, in line with the definition of "about" given in the specification (p. 4, line 1)).
	Regarding claim 62, as described in the rejection of claim 46 on which claim 48 depends, Chen in further view of Distel teaches wherein the agent is particularly meloxicam. 
	Regarding claim 71, the limitations “for use to provide an effective dose of insulin in the treatment of diabetes, in a human in need thereof” is being interpreted as adding the limitation that the composition comprise enough insulin to be effective in treating diabetes in a human. Chen further teaches wherein the pharmaceutical composition of Chen comprises an effective amount of monomeric or dimeric insulin analogue (claim 1, p. 54). As defined in the instant specification, “Insulin” may either mean human insulin or an insulin analog (p. 4, line 4), such that Chen teaches wherein the pharmaceutical composition of Chen comprises an effective amount of insulin as defined in the instant specification. It would further have been obvious to formulate such that the dose is effective in a human patient, in view of Chen’s disclosure that the invention of Chen relates to insulin compositions that better replicate pancreatic secretion in human subjects without diabetes mellitus (p. 2, lines 25-27), indicating the intended patients of Chen are human. 
	Claims 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Distel, and Wilde as evidenced by Kerr and Angelo, as applied to claims 46 and 48 above, and further in view of Chaplin and Bain in Prescriber, 19 April 2015, pp. 27-28 (cited in action of 30 November 2020; hereafter Chaplin). 
	Regarding claim 50, Claim 48, on which claim 50 depends, and claim 46, on which claim 48 depends, are obvious over Chen, Distel, and Wilde as evidenced by Kerr and Angelo. Chen wherein an anti-aggregation agent is present, with polysorbate 20 disclosed as part of a list of anti-aggregation agents (p. 22, lines 4-8). Chen, Distel, and Wilde do not teach particularly wherein polysorbate 20 is present.
Chaplin discloses that insulin glulisine is stabilized with polysorbate 20, which enhances penetration into subcutaneous fat (p. 27, 1st Column, 3rd Paragraph).
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the composition of Chen, Distel, and Wilde as evidenced by Kerr and Angelo, such that specifically polysorbate 20 is present, in view of polysorbate 20's advantage of enhancing penetration into subcutaneous fat disclosed by Chaplin.
Regarding claims 51 and 52, as described in the claim 46 rejection above, Chen in view of Distel and Wilde teaches wherein the insulin is lispro. Wilde further discloses that lispro is available at either 40 or 100 U/ml (p. 600, 2nd Paragraph of section “Dosage and Administration”). It would further have been obvious to formulate at 100 U/ml insulin lispro, as this is one of the available concentrations available for dosing lispro as disclosed by Wilde, such that it would be recognized this is a conventional concentration of lispro for dosing.
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Distel, and Wilde as evidenced by Kerr and Angelo, as applied to claim 46 above, and further in view of Pohl.
Regarding claim 55, as described above, the composition of claim 46, on which claim 55 depends, is obvious over Chen, Distel, and Wilde as evidenced by Kerr and Angelo. Chen further teaches that more rapid pharmacokinetics are an enhanced pharmaceutical property for insulin and insulin 
Pohl discloses an insulin formulation comprising chelating agent, EDTA, in conjunction with citric acid or its salt, in order to sequester zinc, thereby destabilizing the hexamer, resulting in an ultra-rapid onset of action (p. 756, 1st Column, 3rd Paragraph).
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the composition of Chen, Distel, and Wilde as evidenced by Kerr and Angelo, such that the composition is a ultra-rapid-acting insulin formulation as taught by Pohl, in view of Chen's teaching that more rapid pharmacokinetics are an enhanced pharmaceutical property for insulin and insulin analogues.
Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Chen Distel, Wilde, and Kerr, as evidenced by Angelo. 
Regarding claim 64, Chen discloses rapid-acting insulin and insulin analogue formulations
(Abstract). Regarding the m-cresol-related limitations in part c., Chen further discloses wherein the pharmaceutical composition contains a preservative in embodiments (p. 29, lines 1-5). Chen further discloses m-cresol as part of a list of stabilizing agents for insulin formulations (p. 21, line 13). More particularly, Chen discloses examples of formulations of T-0339 with EDTA and/or citrate, and wherein the formulations contained 50 mM Tris, 3.2 mg/ml m-cresol, and glycerin (p. 53, lines 1-11), such that Chen further discloses wherein m-cresol is present at 3.2 mg/ml. Chen writes that the formulations "consisted" of Tris, m-cresol, and glycerin, but based on context it is evident that there are other formulation ingredients such as T-0339 and EDTA and/or citrate present (seep. 53, lines 1-11, also
Figure 16, drawing sheet 16, indicating T-0339 is a type of monomeric insulin).

Distel discloses the superiority of meloxicam to comparator non-steroidal anti-inflammatory
(NSAID) drugs in terms of a variety of GI-related side effects at 7.5 and 15 mg doses (abstract), and further discloses that GI-related side effects can be a serious issue in NSAID patients (p. 68, 1st Column,
1st Paragraph).
	Wilde discloses lispro has a more rapid onset than human regular insulin, with similar or lower glucose excursion after meals compared with human regular insulin (Summary, p. 598 1st and 3rd paragraphs). Wilde also discloses that lispro is available at either 40 or 100 U/ml (p. 600, 2nd Paragraph of section "Dosage and Administration").

Angelo discloses that the atomic mass in amu is equivalent to the mass in grams of one mole of an element (p. 1, bottom paragraph). Angelo further discloses that the atomic mass of zinc in amu or g/mol is 65.38 (p. 3, 5th row).
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the composition of Chen by insulin lispro, in view of Wilde's disclosure that lispro has more rapid onset than human regular insulin, and Chen's disclosure that more rapid pharmacokinetics constitutes an enhanced pharmaceutical property in the context of insulin therapy. It would further have been obvious to formulate at 100 U/ml insulin lispro, as this is one of the two concentrations available for dosing lispro as disclosed by Wilde, such that it would be recognized this is a conventional concentration of lispro for dosing. The claimed level of zinc would be present in lispro as evidenced by Kerr's teaching of lispro containing zinc at a concentration of 19.7 μg/ml, and Kerr's teaching that the atomic mass of zinc is 65.38 g/mol, which can be combined to give a concentration of zinc in lispro of 0.301 mM, as follows:
                
                    
                        
                            19.7
                            μ
                            g
                        
                        
                            m
                            l
                        
                    
                    *
                     
                    
                        
                            1
                             
                            g
                        
                        
                            1,000,000
                             
                            μ
                            g
                        
                    
                    *
                     
                    
                        
                            1000
                             
                            m
                            l
                        
                        
                            l
                        
                    
                    *
                    
                        
                            1
                             
                            m
                            o
                            l
                        
                        
                            65.38
                             
                            g
                        
                    
                    =
                    0.000301
                    
                        
                            m
                            o
                            l
                        
                        
                            l
                        
                    
                    =
                    0.301
                     
                    
                        
                            m
                            m
                            o
                            l
                        
                        
                            l
                        
                    
                    =
                    0.301
                     
                    m
                    M
                     
                
            
It would have been obvious to one of ordinary skill in the art before the time of filing to particularly select meloxicam from the list disclosed by Chen, in view of meloxicam’s comparatively favorable side effect profile. It would further have been obvious to have formulated at pH 7.0-7.8, because this is the formulation range for lispro as disclosed by Kerr, Table 1, p. 1597, and further in view of Kerr’s teaching that altering the pH can lead to precipitation. 
Response to Arguments
19 May 2021 have been fully considered but they are not persuasive. 
Claim 1: 
Applicant states that Chen provides no clear teaching or suggestion to select insulin, preservative, and meloxicam to extend time for commercial insulin infusion set use. Applicants suggest that hindsight selection of a particular feature from a broad disclosure may not serve as basis for the obviousness finding. Applicant states that Distel is cited as suggesting meloxicam use to avoid GI side effects in NSAID patients. Applicants maintain that GI side effect profile for an agent intended as the active pharmaceutical agent provides no teaching or inspiration to the skilled artisan seeking a composition seeking to extend the infusion set usage time for a commercial infusion set. Applicants maintain that the present claimed formulations, providing extended time between insulin infusion set placement, is unexpected in light of Chen and Distel fails to teach the artisan to use meloxicam for the insulin composition claimed herein.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Regarding applicant’s arguments about the alleged unexpectedness of the instant formulations providing extended time between insulin set placement, Examiner responds that in view of the disclosure of Chen and Distel, this property is not unexpected. As described in the rejection above, Chen discloses rapid-acting insulin and insulin analogue formulations which may comprise a preservative (p. 29, lines 1-5), with these preservatives stated to inhibit growth of microorganisms, which it will be 
Regarding the arguments applied against Distel, Examiner responds that GI side effect profiles are still relevant to intravenous infusion of anti-inflammatory drugs, as the negative GI side effects of anti-inflammatories can occur with intravenous infusion as well as oral administration. Hansen et al in “Histamine Augments Gastric Ulceration Produced by Intravenous Aspirin in Cats”; Gastroenterology 74; 540-543, 1978 (newly cited; hereafter Hansen) disclose that intravenous aspirin can produce gastric ulceration, for example, describing intravenous aspirin as ulcerogenic (title, abstract).
Claims 12-15
Applicant argues that as the examiner points out, Chen’s examples use “consisting” language, and the artisan would necessarily need to selectively disregard certain of Chen’s teachings and would 
Examiner responds that as addressed in the rejection above, it would have been evident to one of ordinary skill in the art that the formulations which were described as consisting of Tris, m-cresol, and glycerin, actually contained other components (such as insulin). 
Examiner notes that as stated in MPEP 2141.03(I):
A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007)…Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.”
In the present case, it would have been within the skill of one of ordinary skill in the art to recognize from context (a paragraph about enhanced insulin absorption through formulation – p. 52, line 22 – which further describes additional formulation components) that additional formulation ingredients, such as the insulin T-0339, must have been present. Examiner further notes that as described in the response to argument above, the extension of time between infusion set placement of the instantly claimed formulations would have been expected based on the disclosure of Chen. 
Claim 37: 
Applicant argues that Distel offers no suggestion to use meloxicam in an insulin formulation to extend insulin infusion set placement.
Examiner responds that that as addressed in the rejections and responses above, Chen motivates the use of an anti-inflammatory to improve lifetime of insulin infusion sets, and Distel provides motivation to select meloxicam in view of the favorable side effect profile disclosed by Distel. 
Claims 73-76

Claim 4:
Applicants traverse that Chen teaches the present formulation, and that use of an ultrarapid insulin is further unexpected as requiring selection, modification, and disclosures from three references wherein even the combined references fail to suggest the claimed composition.
Examiner responds that as described in the rejection above, Chen in view of Distel in further view of Pohl teaches the composition of claim 4. As addressed in the rejection and responses above, Chen and Distel teach the claimed composition of claim 1, on which claim 4 depends. Beyond the alleged deficiencies in Chen (which have been responded to above) applicant has not specifically indicated how the combined references fail to teach the limitations of claim 4, beyond alleging that the combined references fail to suggest the claimed invention. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).

Claim 5:
Applicants traverse that Chen teaches the present formulation, and state that use of insulin lispro for the formulation is further unexpected as requiring selection, modification, and combination of 
Examiner responds that Chen and Distel in view of Wilde teach the composition of claim 5, as described in the rejection above. As addressed in the rejection and responses above, Chen and Distel teach the claimed composition of claim 1. Beyond the alleged deficiencies in Chen (which have been responded to above) applicant has not specifically indicated how the combined references fail to teach the limitations of claim 5, beyond alleging that the combined references fail to suggest the claimed invention. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Claim 6:
Applicants traverse that Chen teaches the present formulation, and state that use of the specified insulin concentration is further unexpected as requiring selection, modification, and combination of disclosures from three references wherein even the combined references fail to suggest the claimed composition. 
Examiner responds that as addressed in the rejection and responses above, Chen in view of Distel teaches the composition of claim 1, and Chen, Distel, and Ladisch teach the composition of claim 6 as addressed in the rejection above. Beyond the alleged deficiencies in Chen (which have been responded to above) applicant has not specifically indicated how the combined references fail to teach the limitations of claim 6, beyond alleging that the combined references fail to suggest the claimed invention. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Claims 7 to 11:
Applicants traverse that Chen teaches the present formulation, and state that use of the specified insulin concentration is further unexpected as requiring selection, modification, and combination of disclosures from three references wherein even the combined references fail to suggest the claimed invention.
Examiner responds that as addressed in the rejection and responses above, Chen in view of Distel teaches the composition of claim 1, and Chen, Distel, and Korsatko teach the compositions of claims 7-11. Beyond the alleged deficiencies in Chen (which have been responded to above) applicant has not specifically indicated how the combined references fail to teach the limitations of claims 7-11, beyond alleging that the combined references fail to suggest the claimed invention. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Claim 38:
Applicants traverse that Chen teaches the present formulation, and state that Distel offers no suggestion to use meloxicam in an insulin formulation, or to extend insulin infusion set placement time. Applicants state that use of the particular amount of meloxicam in the formulation is further unexpected as requiring selection, modification, and combination of disclosures from three references wherein even the combined references fail to suggest the claimed composition. Applicants further state that doses found to ease piglet vomiting with cisplatin treatment would fail to inform the artisan seeking an insulin composition.   
In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). Examiner further responds that as addressed in the claim rejection, the relevance of treatment of piglet vomiting is that this was taught as an inflammation-related condition by Girod, such that the dosing of Girod is treating an inflammation-related condition, which is relevant due to Chen in view of Distel’s suggestion of administration of meloxicam specifically for its anti-inflammatory effects (as described in the claim 1 rejection).
Claim 39:
Applicants traverse that Chen teaches the present composition. Applicant states that use of meloxicam for an insulin formulation is further unexpected as requiring selection, modification, and combination of disclosures wherein even the combined references fail to suggest the claimed composition. Applicants further state that dosing of meloxicam to ease pain in dogs would fail to inform the artisan seeking an insulin composition
Examiner responds that as described above, claim 38 (on which claim 39 depends) is obvious over Chen, Distel, and Girod, and as addressed in the claim 39 rejection above, claim 39 is obvious over Chen, Distel, and Girod in further view of Boehringer Ingelheim and Robinson. Beyond the alleged In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). Examiner further responds that, as addressed in the claim 39 rejection above, the relevance of the treatment of pain and inflammation in the dog model is that this is an inflammatory model, which is relevant due to Chen in view of Distel’s suggestion of administration of meloxicam specifically for its anti-inflammatory effects (as described in the claim 1 rejection).
Claim 46, 48, 53-54, 62, and 70-71:
Applicants traverse that Chen teaches the present formulation, and maintain that the present composition is unexpected. Applicant states the more specific as requiring selection, modification, and combination of disclosures from three or more references wherein even the combined references fail to suggest the claimed composition. Applicants maintain that claims 46, 48, 53-54, 62, and 70-71 are unexpected to an artisan seeking a composition for extending insulin infusion set placement
Examiner responds that claims 46, 48, 53-54, 56-58, 62, and 70-71 are obvious over Chen, Distel, and Wilde as evidenced by Kerr and Angelo, as described in the rejections above. Examiner further responds that the allegedly unexpected results in extending insulin infusion set lifetime have been addressed above. Beyond the alleged deficiencies in Chen (which have been responded to above) applicant has not specifically indicated how the combined references fail to teach the limitations of claims 46, 48, 53-54, 62, and 70-71, beyond alleging that the combined references fail to suggest the claimed invention. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). 
Claims 50-52: 
Applicants respectfully traverse that Chen teaches the present formulation, and applicant maintains that the present composition is unexpected. Applicant states that the more specific embodiments are further unexpected as requiring selection, modification, and combination of disclosures from three or more references wherein even the combined references fail to suggest the claimed composition. Applicants maintain that claims 50-52 are unexpected to an artisan seeking a composition for extending insulin infusion set placement.
	Examiner responds that the compositions of claims 50-52 are obvious over Chen, Distel, Wilde, and Chaplin as evidenced by Kerr and Angelo, as described in the rejections above. Examiner further responds that the allegedly unexpected results in extending insulin infusion set lifetime have been addressed above. Beyond the alleged deficiencies in Chen (which have been responded to above) applicant has not specifically indicated how the combined references fail to teach the limitations of claims 50-52, beyond alleging that the combined references fail to suggest the composition for extending insulin infusion set placement. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). 
	Claim 55:
Applicants traverse that Chen teaches the present formulation, and maintains the present composition is unexpected. Applicant states the more specific embodiment of claim 55 is further unexpected as requiring selection, modification, and combination of disclosures from three or more 
Examiner responds that the composition of claim 55 is obvious over Chen, Distel, Wilde, and Pohl as evidenced by Kerr and Angelo, as addressed in the claim 55 rejection above. Examiner further responds that the allegedly unexpected results in extending insulin infusion set lifetime have been addressed above. Beyond the alleged deficiencies in Chen (which have been responded to above) applicant has not specifically indicated how the combined references fail to teach the limitations of claim 55, beyond alleging that the combined references fail to suggest the composition for extending insulin infusion set placement. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Claim 64:
Applicants respectfully traverse that Chen teaches the present formulation, and applicant maintains that the present composition is unexpected. Applicant states the more specific embodiment of claim 64 is further unexpected as requiring selection, modification, and combination of disclosures from three or more references wherein even the combined references fail to suggest the claimed composition. Applicants maintain that claim 64 is unexpected to an artisan seeking a composition for extending insulin infusion set placement.
Examiner responds that the composition of claim 64 is obvious over Chen, Distel, Wilde, and Kerr, as evidenced by Angelo, as addressed in the claim 64 rejection above. Examiner further responds that the allegedly unexpected results in extending insulin infusion set lifetime have been addressed above. Beyond the alleged deficiencies in Chen (which have been responded to above) applicant has not specifically indicated how the combined references fail to teach the limitations of claim 64, beyond In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Summary
Applicants maintain that the compositions to extend insulin infusion set placement are unexpected, and that the rejections under 35 U.S.C. 103 may properly be withdrawn.
Examiner responds that the argument of the unexpectedness of the compositions for extending insulin infusion set placement have been addressed above, and the rejections under 35 U.S.C. 103 are maintained. Examiner further wishes to clarify that where applicants state in the above arguments to individual claims “Applicants traverse that Chen teaches the present formulation”, Examiner has not relied upon Chen alone, but rather upon combinations of Chen and at least one additional reference. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T.H./               Examiner, Art Unit 1647                                                                                                                                                                                         /Adam Weidner/Primary Examiner, Art Unit 1649